Media Contact:Gary Mickelson, 479-290-6111 Investor Contact:Ruth Ann Wisener, 479-290-4235 TYSON REPORTS THIRD QUARTER AND NINE MONTHS RESULTS ● 3rd quarter 2011 EPS was $0.51, as compared to $0.65 last year ● This included a $21 million, or $0.05 per diluted share, reduction to income tax expense related to a reversal of reserves for foreign uncertain tax positions ● Record Sales of $8.2 billion in the third quarter, up 10.9% compared to last year ● Overall Operating Margin was 3.8% ● Chicken operating income $28 million, or 1.0% of sales ● Beef operating income $140 million, or 4.0% of sales ● Pork operating income $124 million, or 8.8% of sales ● Prepared Foods operating income $30 million, or 3.7% of sales ● We are increasing the normalized range for the Pork segment to 6–8% ● Liquidity totaled $1.8 billion at July 2, 2011 Springdale, Arkansas – August 8, 2011 – Tyson Foods, Inc. (NYSE: TSN), today reported the following results: (in millions, except per share data) Third Quarter Nine Months Sales $ Operating Income Net Income Less: Net Loss Attributable to Noncontrolling Interest (8
